Nichols, Judge,
concurring:
I concur in the result. The trial judge holds that National Association of Railroad Passengers (NARP) the donee of plaintiff’s contributions, was disqualified because not operated exclusively for the purposes required by IRC of 1954, § 170(c) (2) (B) and (emphasis supplied) a substantial part of its activities involved attempts to influence legislation per § 170(c) (2) (D). I deem the former holding clearly correct. Slee v. Commissioner, 42 F. 2d 184 (2d Cir. 1930). An organization like NARP has a choice of seeking its ends by advocating or opposing legislation in Congress or by “public interest” litigation in the courts. NARP did both. The former is the most direct possible form of petitioning for redress of grievances under Amendment I of the Constitution. To hold that an organization that has qualified under subsec. *451(B) loses its status because it petitions even though in the most correct and lawful fashion, but not if it litigates, however unethically, or foments litigation, is to create a discrimination that raises constitutional difficulties for me that neither the trial judge nor the authorities he cites wholly resolve. Cases should be decided if possible without raising or dealing with Constitutional difficulties and this can be done here by resting the decision on subsec. (B) and not going on to subsec. (D) on the hypothesis, contrary to fact, that the organization qualifies so far as (B) is concerned.
CONCLUSION OF LAAV
Upon the foregoing opinion and the findings of fact, which are adopted by the court and made a part of the judgment herein, the court concludes as a matter of law that plaintiff is not entitled to recover, and the petition is dismissed.